Citation Nr: 0302712	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  99-19 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for arthritis of the right 
wrist, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The record reflects that the appellant had active military 
service from March 1963 to March 1968, and that he served in 
the Reserves for a period of time thereafter.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).  In June 2001, the Board remanded the 
claim for additional development and for due process.  


FINDING OF FACT

The appellant's right wrist disability is manifested by 
arthritis without evidence of ankylosis or more than minimal 
functional impairment due to pain.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
arthritis of the right wrist are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp 2002); 38 C.F.R. Part 4, 
Diagnostic Code 5003 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2002); see 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 
38 C.F.R. § 3.159(b) (2002).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  In 
the present case, the appellant has been notified in a May 
1999 rating decision, a September 1999 statement of the case 
(SOC), and February 2000 and May 2002 supplemental statements 
of the case (SSOCs) of the evidence necessary to substantiate 
his claim for an increased rating for his right wrist 
disability, and of the applicable laws and regulations.  In 
July 2001, the RO sent the appellant notification about the 
VCAA, which informed him of what evidence was necessary in 
order for VA to grant his claim.  It informed him that it 
would assist in obtaining identified records, but that it was 
his duty to give enough information to obtain the additional 
records and to make sure the records were received by VA.  
Additionally, along with a copy of the May 1999 rating 
decision, the appellant was sent a VA Form 4107 explaining 
his rights in the VA claims process.  The Board concludes 
that the discussions in the rating decision, the SOC, and the 
SSOCs, along with the July 2001 VA letter, adequately 
informed the appellant of the evidence needed to substantiate 
his claim and complied with VA's notification requirements as 
set out in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The 
record shows that the RO has secured the appellant's service 
medical records and VA and private medical treatment records 
since service.  Further, in keeping with the duty to assist, 
the appellant was provided a VA examination in November 2001.  
The appellant has not identified any additional records that 
may still be outstanding.  The Board notes that the appellant 
presented testimony regarding his claim at a February 2001 
Video Conference hearing.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
a blind, unquestioning adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

The appellant asserts that his service-connected right wrist 
disability is more severely disabling than currently 
evaluated and, therefore, warrants a higher rating.  The 
appellant provided testimony at the February 2001 Video 
Conference hearing regarding his right wrist symptomatology 
and the degree of functional limitations resulting from the 
disability.  

Service medical records show that while on active duty for 
training in July 1995, the appellant sustained an occult 
scaphoid fracture of the right wrist in a fall.  

A July 1997 VA examination revealed that the appellant was 
right-handed and that grip strength in his right hand was 
only equal to that in his left hand.  Apposition of the thumb 
to the fingertips was satisfactory, and flexion of the 
fingers was beyond the crease fold of the palm.  There was no 
synovial inflammation.  

At a November 1998 VA joints examination, the appellant's 
complained of severe pain and stiffness in his right arm 
since a 1993 fall, marked weakness in his right hand with an 
inability to grip, and constant swelling and significant 
redness in his right wrist.  It was reported that an October 
1998 X-ray of the right wrist revealed mild to moderate 
degenerative changes in the wrist.  Range of motion testing 
for the right wrist showed that dorsiflexion and palmer 
flexion were each to 20 degrees and that radial and ulnar 
deviations were each to 5 degrees.  Some limitation of motor 
function due to pain was noted in the right arm.  The 
diagnosis was status post traumatic injury to the right 
shoulder and arm.  

The appellant underwent a VA joints examination in November 
2001, at which time he complained of increasing pain, 
weakness, and stiffness in his right wrist, with instability, 
fatigability, and lack of endurance.  He claimed that he 
experienced the pain seven days a week and that it was 
between a 6 and a 7 on a 0 to 10 pain scale, with flares 
being higher.  He stated that Ibuprofen offered only 
temporary relief.  He reported that working with his hands, 
using tools, pushing, pulling, and anything that supported 
weight, especially when the right wrist was dorsiflexed, 
aggravated the pain, and that cold, damp weather presented 
problems.  He reported that he used a heating pad, liniments 
rest, and NSAIDs, in addition to Ibuprofen, to alleviate his 
symptoms.  He indicated that he experienced functional 
impairment, in that he could not use his hands to do yard 
work or odd jobs around the house, and that his right wrist 
disability had been difficult from an employment standpoint 
because he had been a heavy equipment operator most of his 
life but was no longer able to do that.  He denied using 
crutches, braces, canes, corrective shoes, orthotic devices, 
or any wrist splints.  

At the November 2001 VA joints examination the right wrist 
was anatomically normal-looking.  There was a very fine, 
fish-hook shaped scar, approximately 5 cm, in the right thumb 
area near the radial side just superior to the de Quervain 
area, that was without problems, dehiscence, redness, edema, 
tenderness, or symptoms of infection.  The appellant 
complained of localized tenderness on palpation of the whole 
wrist mortis, but the examiner noted that there was no 
obvious bony effusion, redness, swelling, heat, or 
abnormality.  Range of motion testing for the right wrist 
revealed that dorsiflexion was to 25 degrees, that palmar 
flexion was to 32 degrees; that radial deviation was to 8 
degrees, and that ulnar deviation was to 16 degrees, with all 
measurements out of pain.  Right handgrip was only 3-4/5 
against very partial resistance.  The appellant was able to 
use his right thumb in full apposition of all the finger tips 
of the hand, and there was full range of motion in the 
metacarpophalangeal joints, proximal interphalangeal joints, 
and distal interphalangeal joints of all the extremities.  
The appellant complained of pain on Phalen testing, but 
distribution of the median nerve could not be corroborated.  
Tinel's sign was negative over the right ulnar nerve, as was 
Phalen testing, except for a slight pain in the wrist.  The 
right wrist had no obvious incoordination of the forearm and 
hand.  The examiner stated that the appellant did have 
decreased range of motion in the right wrist in that normal 
ranges of motion in the wrist consisted of the following: 
dorsiflexion- 70 degrees; palmar flexion- 80 degrees; radial 
deviation- 20 degrees; and ulnar deviation- 45 degrees.  It 
was noted that a bone scan of the right wrist was negative 
with mild-moderate degenerative joint disease.  The diagnosis 
was a right wrist injury in 1995.  The examiner opined that 
functional limitations due to pain were minimal.  

Service connection was granted for traumatic arthritis of the 
right wrist by a May 1999 rating decision, which assigned a 
10 percent rating under Diagnostic Code 5003, effective 
September 17, 1998.  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities, which are identified by separate rating codes.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Traumatic arthritis is rated as is degenerative arthritis, on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved, .  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  

When limitation of motion in a wrist is manifested by palmar 
flexion limited in line with the forearm or by dorsiflexion 
less than 15 degrees, a 10 percent evaluation is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5215.  As the appellant's 
right wrist disability is rated 10 percent disabling, he is 
currently in receipt of the highest schedular rating 
assignable for the disability based on limitation of motion.  

While ankylosis of a wrist, either unfavorable or favorable, 
is assigned a rating greater than 10 percent under Diagnostic 
Code 5214, the Board notes that the evidence does not show 
that the right wrist is ankylosed.  Therefore, a higher 
rating is not warranted for the appellant's right wrist 
disability on the basis of ankylosis.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joint and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  The Court has held that the RO must 
analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although the appellant complains of pain and weakness in his 
right wrist, the Board does not find that such pain and 
weakness has resulted in functional disability in excess of 
that contemplated in the 10 percent evaluation already 
assigned.  Notwithstanding the apparent severe limitation of 
motion and decreased strength in the right wrist, the 
evidence indicates that the appellant is able to use his 
right thumb in full apposition of all the finger tips of the 
hand, and that there is full range of motion in the 
metacarpophalangeal joints, proximal interphalangeal joints, 
and distal interphalangeal joints of all the extremities.  
Nor is it shown that the right wrist causes obvious 
incoordination of the forearm and hand.  The examiner at the 
November 2001 VA examination opined that functional 
limitations due to pain in the appellant's right wrist were 
minimal.  Hence, the Board does not find that a higher 
disability evaluation is warranted for the appellant's right 
wrist disability on the basis of functional disability.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2001), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, because this appeal ensues from the appellant's 
disagreement with the evaluation assigned in connection with 
the original grant of service connection, the potential for 
the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Because the appellant's right wrist disability has been 
assigned the maximum schedular rating based on arthritis and 
limitation of motion since the date of claim, and the 
evidence has not shown that the right wrist was ever 
ankylosed or that the disability resulted in functional 
impairment for which a higher rating could have been assigned 
under DeLuca, the Board finds that an evaluation greater than 
10 percent has not been warranted at any point since the 
claim was filed.  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent medical evidence that 
convincingly reflects the criteria for an increased rating 
for his arthritis of the right wrist.  He has also offered 
his own rather general arguments and testimony to the effect 
that he believes that his right wrist disability has 
worsened.  It is noted that the appellant has not shown, nor 
claimed, that he is a medical expert, capable of rendering 
medical opinions.  Therefore, his opinion is insufficient to 
demonstrate that his right wrist disability warrants a higher 
rating.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2001).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the appellant is 
frequently hospitalized for his right wrist disability and 
there is no indication that it has a marked interference with 
employment.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action. 
VAOPGCPREC 6-96 (1996).  




ORDER

An increased rating for arthritis of the right wrist is 
denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

